Citation Nr: 0213227	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  99-09 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for residuals, right 
knee medial meniscectomy and ligament tear, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
INTRODUCTION

The veteran had active service from May 1979 to April 1982.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.  

This case was previously remanded by the Board in October 
2000 for additional development that is now complete.  The 
Board therefore finds that the matter is ready for appellate 
review.


FINDINGS OF FACT

1.  The M&ROC has undertaken all necessary actions required 
by the Veterans Claims Assistance Act of 2000.

2.  The veteran's residuals, right knee medial meniscectomy 
and ligament tear, are productive of complaints of pain, 
subluxation and instability; objective findings include 
noncompensable limitation of range of motion, pain with 
motion and degenerative arthritis confirmed by x-ray 
evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals, 
right knee medial meniscectomy and ligament tear, have not 
been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.159, Part 4, 
including § 4.71a, Diagnostic Code 5257 (2001).

2.  The criteria for a separate 10 percent rating for 
degenerative arthritis in the right knee have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.159, Part 4, including 
§ 4.71a, Diagnostic Code 5003 (2001); VAOPGCPREC 9-98 (August 
14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the M&ROC has met its duties 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 
38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the M&ROC met its duties to notify in 
this case.  The veteran was provided adequate notice as to 
the evidence necessary to substantiate his claims, as well as 
the applicable laws and regulations, as indicated in the 
February 1999 rating decision, the March 1999 statement of 
the case, the July 1999, January 2002 and April 2002 
supplemental statements of the case, and in letters from the 
M&ROC.  The M&ROC also attempted to inform the veteran of 
which evidence he was to provide to VA and which evidence the 
M&ROC would attempt to obtain on his behalf, as noted in an 
April 2002 letter, for example.  The Board finds that the 
M&ROC met its duty to assist by making satisfactory efforts 
to ensure that all relevant evidence was associated with the 
claims file, noting that it contains service medical records, 
private records and VA treatment records.  The veteran was 
also given VA examinations in connection with his claim, as 
well as the opportunity for a hearing, which was held in June 
1999.

The Board observes that the veteran's representative argues 
that the September 2001 VA examination was not conducted 
exactly as ordered in the October 2000 Board remand.  The 
Board also notes, however, that many of the September 2001 
objective examination findings were normal, and that the file 
contains additional competent and relevant medical evidence 
submitted subsequent to the date of that examination.  As 
such, and encompassing the reasoning of the decision below on 
the merits as to entitlement for a higher rating based on all 
of the documented current symptomatology concerning the 
veteran's right knee, the Board finds that the necessary 
medical evidence is now available for evaluation in this 
case.
The veteran requested an increased evaluation for his 
residuals, right knee medial meniscectomy and ligament tear 
(right knee disability) in August 1998.  The Board has 
reviewed the history of this disability.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the current level of 
disability is of primary concern.  The recent medical 
records, therefore, are the most relevant to the claim now 
before the Board.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The evidence for review of the veteran's request for an 
increased evaluation include VA treatment records dated from 
February 1994 to March 2002, VA examination reports dated in 
November 1998 and September 2001, including the results of 
concurrent testing, and written statements and testimony 
supplied by the veteran. 

The veteran's right knee disability is currently rated as 20 
percent disabling under Diagnostic Code (DC) 5257 for cases 
of moderate recurrent subluxation or lateral instability.  
Under this code, a 30 percent rating, the maximum available, 
is awarded for severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a.  In this case, the Board 
notes that there is little current objective medical evidence 
of either recurrent subluxation or lateral instability in the 
record, although it considers the veteran's complaints of the 
same to be credible.  The Board accordingly finds that the 
veteran's current symptomatology and complaints are more than 
adequately compensated by his current 20 percent rating under 
this code.

The Board has considered other codes that may apply to afford 
the veteran a higher rating for his right knee disability, 
such as DC 5256 (for knee ankylosis), DC 5260 (for leg 
limitation of flexion), DC 5261 (for leg limitation of 
extension) and DC 5262 (for tibia and fibula impairment).  
The Board notes that DC 5256 and 5262 are not applicable, as 
there is no competent medical evidence of record to indicate 
either ankylosis or tibia and fibula impairment.  The Board 
finds that a higher rating may not be awarded under DC 5260 
or DC 5261 because range of motion findings in the record 
only show limitation to a noncompensable level on the VA 
Rating Schedule.  At the November 1998 VA examination, range 
of motion was found from 0 degrees extension to 125 degrees 
flexion.  At the September 2001 VA examination, there was 
full range of motion, from 0 to 140 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II.  Under the Rating Schedule, there would 
have to be evidence of flexion limited to at least 15 
degrees, or extension limited to at least 20 degrees in order 
to assign a higher rating under either of these codes.  See 
38 C.F.R. § 4.71a.

The Board has also considered whether an increased evaluation 
could be assigned here on the basis of functional loss due to 
objective evidence of pain.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2002); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In making this determination, the Board finds that 
since DC 5257 is not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 8 Vet. 
App. at 202, do not apply to a rating under DC 5257.  See 
Johnson v. Brown, 9 Vet. App. at 7, 9 (1996).

VA's General Counsel has indicated that when a knee 
disability is rated under DC 5257 and there is also evidence 
of arthritis, then separate ratings under DC 5257 and DC 5003 
are permissible.  See VAOPGCPREC 9-98 (August 14, 1998) and 
VAOPGCPREC 23-97 (July 1, 1997).  Competent medical evidence 
of record, including x-ray findings, shows that the veteran 
has degenerative arthritis in his right knee.  While the 
competent medical evidence does not show that the veteran's 
right knee has limitation of motion warranting a compensable 
evaluation under DC 5260 or DC 5261, a separate rating may 
also be assigned for arthritis under DC 5003 and 38 C.F.R. § 
4.59 if range of motion is inhibited by pain.  VAOPGCPREC 9-
98.  Noting that the November 1998 VA examination report 
showed limitation of flexion in the right knee to 125 degrees 
because of pain, as well as the arthritic findings, the Board 
therefore finds that an additional, separate 10 percent 
rating under DC 5003 is warranted in this case.

The Board has also considered extraschedular evaluation, but 
finds that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the current 20 percent 
rating; (2) necessitated frequent periods of hospitalization; 
or (3) otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See 38 C.F.R. § 4.1 (2002); Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation for residuals, right 
knee medial meniscectomy and ligament tear, is denied.

Entitlement to a separate 10 percent evaluation for 
degenerative arthritis with painful motion in the right knee 
is granted.



		
	Warren W. Rice, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

